Citation Nr: 1544885	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  12-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968, with confirmed service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In April 2012, the Veteran testified before a Decision Review Officer at the RO.  In April 2013, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a Travel Board hearing.  In June 2013, he testified before the undersigned Acting Veterans Law Judge (AVLJ) during the Travel Board hearing.  Transcripts of the hearings have been associated with the claims folder.  During the Board hearing, the VLJ agreed to keep the record open for an additional 60 days to allow for the submission of additional evidence.  However, no evidence was received.  See 38 C.F.R. § 20.709 (2015).

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The evidence of record, to include competent lay evidence, is at least in equipoise as to whether the Veteran's current bilateral hearing loss began during active duty service or is related to an incident of service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, his bilateral hearing loss was incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a), 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Moreover, given the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Additionally, service connection for certain chronic diseases, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The absence of in-service evidence of hearing loss, however, is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran avers that his current bilateral hearing loss is the result of acoustic trauma during active duty service by virtue of his military occupational specialty (MOS).  He says that he worked as a heavy equipment operator and repairman and that he neither wore, nor was provided with hearing protection.  Of record are his service personnel records, as well as an April 1967 letter of commendation from his commanding officer, showing that he was with the 62nd Engineer Battalion (Construction).  Based on this record, as well as his DD 214, which shows his MOS as Construction Equipment Repairman, an occupation deemed to have a high probability for hearing loss, the Board finds his claim of acoustic trauma is credible.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010).
The Veteran's service treatment records contain no complaints of, treatment for, or a diagnosis of hearing loss.  His October 1965 enlistment examination showed the following puretone thresholds:



    HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
0
-10
-10
LEFT
-10
10
-5
0
-5

The criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either the right or left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater.

His September 1968 separation examination showed the following puretone thresholds:



    HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

Again, the criteria for hearing loss as described under 38 C.F.R. § 3.385 were not met for either the right or left ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, and the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 decibels or greater.

There is no evidence that the Veteran was diagnosed with hearing loss, under VA criteria, within one year of service.  As such, service connection for bilateral hearing loss on a presumptive basis is not for application.

Post-service private audiological treatment records show that in March 1992, the Veteran was seen at the Lahey Clinic and reported a history of progressive hearing loss over the past 10 years.  However, a November 1994 VA treatment report shows he reported decreased hearing since service in Vietnam.  Similarly, an August 2008 private report shows that the Veteran reported a 40-year history of hearing loss.

The evidence of record contains the results of a December 2008 audiological evaluation.  Although, the audiogram was not interpreted by the clinician, during the Veteran's December 2010 examination (results below), the VA examiner diagnosed the Veteran with mild to moderately severe sensorineural hearing loss in the right ear, and profound mixed hearing loss in the left ear. 

In December 2010, the Veteran had a VA audiological evaluation, which showed the following puretone thresholds:



    HERTZ




500
1000
2000
3000
4000
RIGHT
25
30
45
60
70
LEFT
30
35
50
70
75

Speech recognition score was 94 percent in the right ear, and 76 percent in the left ear.  The results show that bilateral hearing loss, for VA purposes, was met for both ears.  The VA examiner opined that, because there was no audiological information of record, it was more likely than not that the Veteran's bilateral hearing loss was the result of service.  However, in March 2011, the examiner wrote an addendum to the December 2010 examination report.  After reviewing the Veteran's service treatment records, he opined that, because there was no hearing loss at the time of discharge, it is less likely than not that the Veteran's current hearing loss is related to military service.

In October 2011, the Veteran was afforded a second VA audiology examination, which showed the following puretone thresholds:




    HERTZ




500
1000
2000
3000
4000
RIGHT
40
45
50
70
80
LEFT
50
55
60
80
85
 
Speech recognition in the right ear was 88 percent, and in the left ear, 68 percent.  The results show that bilateral hearing loss, for VA purposes, was met for both ears.  However, the examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was the result of service.  Instead, she stated that, although the Veteran's hearing was not tested at 3000 Hertz during his service separation examination, those results showed that the Veteran had normal hearing sensitivity from 500 through 2000 Hertz, and at 4000 Hertz, with no threshold shifts obtained from the time of his enlistment.  She therefore opined that it is less likely than not that the Veteran's current bilateral hearing loss was caused by, or the result of, an event in service.  

During the Veteran's June 2013 hearing before the Board, he said he first noticed that he had a hearing problem while he was still in service.  His wife, who married the Veteran one year prior to service, testified that she noticed that he had trouble hearing as soon as he returned from service.  The Veteran also testified that his physician referred him to the University of Connecticut Speech and Hearing Clinic in the early 1970's.

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same, and in so doing, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, two VA examiners concluded that the Veteran's bilateral hearing loss was not related to acoustic trauma in service simply because there was no evidence of a hearing loss at separation.  However, as discussed above, VA laws and regulations do not require in-service complaints of, or treatment for hearing loss in order to establish service connection.  Ledford v. Derwinski, supra.  Instead, the Court has held that where there is no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service." Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  

The Board has also taken the Veteran's lay statements, as well as those of his wife, into account.  The Court has held that a veteran is competent to report symptoms of hearing loss as a disability because symptoms of hearing loss are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Savage v. Gober, 
10 Vet. App. 488, 496 (1997) (the Court held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.").  The Board finds that hearing loss is the type of disability that the Veteran is competent to describe.  See Barr v Nicholson, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The United States Court of Appeals for the Federal Circuit has held that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Significantly, the fact that the Veteran has been diagnosed as having bilateral hearing loss and has been awarded service connection for tinnitus, adds to the credibility of his assertion that his bilateral hearing loss is related to service.  Furthermore, review of the record indicates that there is no reason to doubt the Veteran's credibility as to his reports.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is warranted.  While the Veteran's separation examination is negative of any complaints of, treatment for, or diagnosis of hearing loss, he has submitted statements that he first noticed this condition immediately following service and that it has continued since that time.  While the Veteran is not competent to provide an opinion as to a diagnosis of a hearing loss disability, as defined by 38 C.F.R. § 3.385, his statement as to the presence of some degree of hearing loss is evidence in support of the claim.  Moreover, with regard to the Veteran's MOS as a Construction Equipment Repairman as noted above, the Board observes that, according to VA Fast Letter 10-35 (September 2, 2010), which provides a "Duty MOS Noise Exposure Listing," this position carries a high probability of exposure to hazardous noise.  Accordingly, the record contains sufficient evidence to find that the Veteran incurred acoustic trauma during service and first noticed some degree of hearing loss during and immediately following active duty, which has continued over the many years since service.

The Board is cognizant of the decades that elapsed before a hearing loss disability was first demonstrated clinically.  However, as explained above, the Veteran currently has a bilateral hearing loss and tinnitus and sustained acoustic trauma during service.  He has also provided a history of hearing loss since service that stands essentially uncontradicted in the record.  

Therefore, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether the Veteran's current bilateral hearing loss is the result of acoustic trauma in service.  Consequently, the benefit-of-the-doubt rule applies, and service connection for bilateral hearing loss is granted.  See 38 C.F.R. § 3.102.  



								(ORDER ON NEXT PAGE)



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KELLI A. KORDICH
Acing Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


